I regret that I do not find myself in accord with the opinion of Mr. Justice Taylor, and must dissent because it appears to me that the only reasonable inference to be drawn from all of the testimony is that the respondent was, as a matter of law, negligent in particulars contributing directly and proximately to his injury.
Respondent was in the armed services of the United States at the time of his injuries, and was stationed at the air base at Greenville. He was a graduate of a high school in this State for negroes, and of a negro college in Virginia. He had been stationed at Greenville for about a year, and had become familiar with the locus of the accident, by reason of having a brother living on nearby Wardlaw Street in the City of Greenville, whom he visited frequently.
The accident occurred on a trestle, which was part of the railroad tracks in the yards of the appellants. The trestle was estimated to be 60 to 70 feet in length. As one approached the trestle, proceeding in the direction of Wardlaw Street, on the lefthand side, was a board walk about two feet in width. Between the walkway and the cross ties was a beam about eight inches in width. Boxcars extend over the rails to the end of the cross ties, or to the beam, and ample space was afforded for persons to stand or walk on this walkway in safety as a cut of cars passed over the trestle. No witness testified to the contrary, although one *Page 456 
of the respondent's witnesses said he would "hate to be caught * * * there at night". On the side of the trestle where the walkway was placed, it was six to eight feet to the ground, and on the other side it was only a foot or two above the ground.
About 11 o'clock on the night of the accident, the respondent was going from the negro U.S.O. center in Greenville to his brother's house. Admittedly he had used the trestle as a short cut to and from the City, having walked over it in daytime and nighttime 30 to 40 times. He knew this was part of the appellants' yard and that trains shifted there. He entered upon the trestle of appellants without taking the slightest precaution for his own safety, not even looking back to see if a train or cut of cars was coming. While he says he was using the board walkway adjacent to and parallel with the track (trestle), yet when he was first observed by the trainmen on the cut of cars hereinafter mentioned, the respondent was not on the board walk, but was in the middle of the trestle, between the rails; and the weight of the testimony and all the circumstances surrounding his injury, and the position and place in which he was lying immediately after the cars passed over him, point conclusively to the fact that he was not using the walkway, but was traveling in the middle of the track or trestle. A cut of cars was moving along these tracks in a switching operation, which, according to custom, was effected by releasing the brakes and permitting the cars to roll of their own momentum. The conductor and a switchman of the train crew were riding the head car, and there was a fusee stuck in the draw head of the lead car. In addition to this the said trainmen had lanterns in their hands, and one of them had a burning fusee. The cut of cars which ran over and injured respondent could have been seen by one traveling in the direction of the trestle if he had merely taken the precaution to look in the direction from which the train was coming, and the cars were making considerable noise, especially in rounding a curve near the trestle. Of course, it *Page 457 
is a matter of common knowledge that the fusee on the draw head of the lead car was not intended to, nor did it cast a ray which would permit one riding on the car to see an object on the tracks except for a short distance, but is discernible to one facing same, for a long distance.
Assuming that respondent was in a normal state of mind, and had the capacity to exercise reasonable care for his own safety, which the appellants certainly had the right to assume, he knew, or should have known, that the board walk was a safe place for a person to stand or walk as a train passed over the trestle, and that he could get off the trestle on one side by merely stepping to the ground, and on the other by jumping without any great risk of injury. As the cut of cars approached, the trainmen, seeing him in the middle of the track, hollered out to give him warning of their approach, and the respondent, instead of getting on the walkway or stepping or jumping from the trestle to safety, started to run in a zigzag manner, and was overtaken and run over by the cars, resulting in his injury.
The cut of cars was traveling at about five to seven miles per hour, which was not much faster than a person could walk. It is clear that if the respondent, before entering upon the trestle, had observed any care for his own safety, by using the walkway in its entirety, or by stopping, looking or listening, he would undoubtedly have seen and heard the approach of the cut of cars, and that, although he failed to see and hear the cut of cars approaching, had he exercised reasonable care, after he was made aware of the approach of same, he could have stepped to safety on the walkway or jumped to safety from the trestle. He is not in a position to claim relief from the exercise of ordinary care, on account of sudden peril or emergency, for he was the author of the emergency, if one existed, since admittedly he went on the trestle without looking or listening for an approaching train or cut of cars. While the facts are not analogous, we think that this conclusion is supported by the previous decisions of this Court. Pinson v. Southern Railway, *Page 458 85 S.C. 355, 67 S.E. 464; Smalley v. Southern RailwayCo., 57 S.C. 243, 35 S.E. 489; Robison v. Atlantic C.L.R. Co., 179 S.C. 493, 184 S.E. 96.
If it be conceded that there was evidence of negligence on the part of the appellants still the only reasonable inference that can be drawn from the testimony is that the respondent was also guilty of negligence which contributed as a proximate cause to his injury, and that therefore appellants' motion for a direction of verdict on this ground should have been granted.